Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered July 23, 2015. The order granted the motion of defendant for summary judgment dismissing the complaint and denied the cross motion of plaintiff for partial summary judgment.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court (2015 NY Slip Op 52013 [U] [Sup Ct, Onondaga County 2015]).
Present—Centra, J.P, Peradotto, DeJoseph, NeMoyer and Curran, JJ.